Citation Nr: 0914347	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  07-07 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to increased rating for hearing loss, 
currently evaluated at 10 percent.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey which denied an increased rating for hearing loss and 
a new claim for service connection for tinnitus.  The 
Veteran, who had active service between June 1945 and March 
1946, has appealed this decision to the BVA and the case was 
referred to the Board for appellate review.  In September 
2008, the Board returned the case for additional development, 
and the case was subsequently returned to the Board for 
further appellate review.  


FINDINGS OF FACT

1.  The Veteran is not shown to have been diagnosed as having 
tinnitus.

2.  The Veteran was scheduled for VA examinations to assess 
the severity of his hearing loss on multiple occasions prior 
to the Board review of the claim in September 2008, and the 
Board found sufficient explanation and/or good cause for 
these examinations not being conducted.  

3.  The Veteran failed to appear for VA examination scheduled 
in December 2008, regarding a his claim for an increased 
evaluation for bilateral hearing loss and has not provided an 
explanation or good cause for his failure to report for that 
examination.  


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.655 
(2008).

2.  The criteria for an evaluation in excess of 10 percent 
for bilateral high frequency hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.655, 4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in September 2005, March 2006, and October 
2008.  See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002); Charles v. Principi, 16 Vet. App. 370, 374 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 484-86 (2006); and Vazquez-Flores 
v. Peake, 22 Vet. App. 37, 43 (2008).

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained the service 
records and VA medical records.  The Veteran submitted 
statements and records from two private physicians and an 
audiological evaluation, but has not identified any other 
pertinent records for the RO to obtain on his behalf.

Further, VA has attempted to conduct necessary medical 
inquiry in an effort to substantiate the claims.  38 U.S.C.A. 
§ 5103A(d).  As was noted when the case was previously before 
the Board in September 2008, the Veteran was scheduled for VA 
examinations to assess the severity of his hearing loss on 
multiple occasions prior to the Board review of the claim in 
September 2008, and the Board found sufficient explanation 
and/or good cause for these examination not being conducted.  
The Board returned the case to afford the Veteran a VA 
examination.  The Veteran was scheduled for a VA examination 
in December 2008, specifically to evaluate the etiology of 
any tinnitus and to test the current level of his bilateral 
hearing loss, but the Veteran did not appear for the 
examination.  

In a Supplemental Statement of the Case, mailed to the 
Veteran in January 2009, the Veteran was notified that the 
information from the examination for which the Veteran failed 
to appear was important to his claim.  The Veteran has not 
responded to the Supplemental Statement of the Case, and he 
has not indicated any reason for his failure to report to the 
VA examination.  In light of the foregoing, and in 
recognition of the fact that the tinnitus claim is an initial 
claim for service connection, the Board proceeds to review 
and decide the claim based on the evidence that is of record.  
See 38 C.F.R. § 3.655.

As there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
no further assistance to the Veteran in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist.

Service Connection for Tinnitus

The Veteran has made a claim of service connection for 
tinnitus.  He has been service connected for hearing loss 
since May 1945 and that disability is currently evaluated at 
10 percent.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for certain chronic diseases, such as 
high frequency sensorineural hearing loss, when such disease 
is manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

If there is no showing of a chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Generally, to prove service connection, the record must 
contain:  (1) Medical evidence of a current disability, (2) 
medical evidence or in certain circumstances, lay testimony, 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus or a 
relationship between a current disability and the inservice 
disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).

Turning to the evidence of record, examination of the 
Veteran's service treatment records do not show that the 
Veteran was ever treated or complained of tinnitus.  He was 
hospitalized and operated in May 1961 in relation to his 
hearing problems, but the discharge summary, the only record 
available from that time, does not mention tinnitus.

A VA hearing evaluation was conducted in June 1966, but no 
diagnosis or complaints of tinnitus was made.

The Veteran has submitted a statement and records from one of 
his private physicians, Dr. R.A.B., a cardiologist who states 
that the Veteran has a very significant hearing loss and it 
is very difficult for the Veteran to hear normal 
conversations.  Dr. B. believes the Veteran requires a 
hearing aid.  Dr. J.E.M. a rheumatologist stated only that 
the Veteran has a very significant hearing loss.  Neither 
Doctor has diagnosed or reported that the Veteran suffered 
from tinnitus.

The Veteran also submitted records from a private 
audiological evaluation conducted in November 1998, but there 
is no indication from these records that the Veteran suffers 
from a tinnitus disorder.

The Veteran was scheduled for a VA examination in October 
2008, specifically to evaluate the etiology of any tinnitus, 
but the Veteran did not appear for the examination.

As noted, VA has attempted to conduct necessary medical 
inquiry in an effort to substantiate the claim. 38 U.S.C.A. § 
5103A (d), but the Veteran did not appear for the 
examination.  The duty to assist a claimant is not a one-way 
street, and in this case the Veteran has failed to cooperate 
to the full extent in the development of his claim.  Wood v. 
Derwinski, 1 Vet. App. 406 (1991).  When a claimant fails to 
report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record.  38 C.F.R. § 3.655(b) (2008).  As 
the Veteran failed to appear for the examination, the Board 
shall analyze his claim based on the evidence of record.

The evidence submitted by the Veteran or otherwise appearing 
in the record does not establish a current diagnosis of 
tinnitus.  In the absence of a current disability related to 
service by competent medical evidence, a grant of service 
connection is clearly not supportable.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  Accordingly, the Board 
concludes that a service connection for tinnitus is not 
established.

Evaluation of Bilateral Hearing Loss

The Veteran has been service connected for bilateral hearing 
loss since May 1946, then rated as a noncompensable defective 
hearing disability.  In June 1966, the Veteran's defective 
hearing disability received a 10 percent evaluation, the 
evaluation that continues to the present.

In August 2005, the Veteran filed the current claim for an 
increased rating for his bilateral hearing loss.  In 
connection with that claim the Veteran submitted private 
medical records, including a report of an audiological 
evaluation performed in November 1998.  However, given the 
age of that examination report and the fact that it did not 
contain the clinical findings necessary to evaluate the 
Veteran's disability under the Schedule for Rating 
Disabilities, the RO requested that the Veteran be afforded a 
VA examination to assess the current severity of his hearing 
loss.

The VA scheduled examinations in January 2006, December 2006, 
January 2007, and December 2008.  In the first three 
instances, the Veteran demonstrated good cause to explain why 
the examination did not proceed.  In light of these efforts, 
the Board returned the case to afford the Veteran a fourth VA 
examination.  That examination was scheduled in December 
2008, but the Veteran failed to appear and he has never 
offered an explanation or attempted to explain why he did not 
appear for the VA examination.

The provisions of 38 C.F.R. § 3.655 state that when a 
claimant fails to report for an examination in conjunction 
with a claim for an increased rating of a service connected 
disability, the claim shall be denied unless good cause is 
established as to why the claimant failed to appear.  In the 
case at hand, since the Veteran failed to appear for the 
October 2008 examination nor has he established good cause, 
the claim for an evaluation in excess of 10 percent is 
denied.  38 C.F.R. § 3.655 (b).


ORDER

Service connection for tinnitus is denied.

An evaluation in excess of 10 percent for bilateral hearing 
loss is denied.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


